Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020 have been considered by the examiner.

Response to Amendment
The applicant’s amendment including amended claims filed on 12/22/2020 has been entered.
Claims 1, 3-8, 10-15, 17-25, 27-34, 36-43 and 45-50 have been examined.
Claims 2, 9, 16, 26, 35 and 44 are cancelled.
Claim rejections under 35 U.S.C. 101 have been withdrawn.

Response to Arguments
Applicant’s arguments, filed on 12/22/2020 with respect to the rejection(s) of claim(s) under 35 U.S.C. 102 and 35 U.S.C. 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al. (US 20160182187 A1, “METHOD FOR TRANSMITTING DATA BY USING POLAR CODING IN WIRELESS ACCESS SYSTEM”).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

In independent claim 15, claim limitation “means for receiving information to be encoded” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means        ” coupled with functional language “for receiving information to be encoded” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 15 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraphs 53, 86, 87 and figures 2 and 9     for the 35 U.S.C. 112(f) limitation.

In independent claim 15, claim limitation “means for determining a code block size for the received information” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “for determining a code block size for the received information” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 15 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraphs 53, 86, 87 and figures 2 and 9     for the 35 U.S.C. 112(f) limitation.

In independent claim 15, claim limitation “means for determining a power-of-two block size that corresponds to a largest power-of-two integer that is less than the code block size” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “for determining a power-of-two block size that corresponds to a largest power-of-two integer that is less than the code block size” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 15 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraphs 61, 87 and figures 4, 9 for the 35 U.S.C. 112(f) limitation.

In independent claim 15, claim limitation “means for determining a difference between the code block size and the power-of-two block size” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “for determining a difference between the code block size and the power-of-two block size” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 15 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraphs 63, 87 and figures 4, 9 for the 35 U.S.C. 112(f) limitation.

In independent claim 15, claim limitation “means for selecting a rate matching for encoding the received information” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “for selecting a rate matching for encoding the received information” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 15 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraphs 53, 86, 87 and figures 2 and 9     for the 35 U.S.C. 112(f) limitation.

In independent claim 15, claim limitation “means for block encoding the received information using the selected rate matching” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “for block encoding the received information using the selected rate matching” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 15 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraphs 53, 86, 87 and figures 2 and 9     for the 35 U.S.C. 112(f) limitation.

In independent claim 15, claim limitation “means for transmitting, from the first wireless communication device over a communication channel to a second wireless communication device, a signal based on the block encoded received information” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “for transmitting, from the first wireless communication device over a communication channel to a second wireless communication device, a signal based on the block encoded received information” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 15 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 


In independent claim 17, claim limitation “means for calculating a fraction of the power-of-two block size” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “for calculating a fraction of the power-of-two block size” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 17 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraphs 63, 87 and figures 4, 9 for the 35 U.S.C. 112(f) limitation.

In independent claim 17, claim limitation “means for comparing the difference with the fraction” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “for comparing the difference with the fraction” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 17 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraphs 63, 87 and figures 4, 9 for the 35 U.S.C. 112(f) limitation.

In independent claim 41, claim limitation “means for receiving information to be encoded” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “for receiving information to be encoded” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 41 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraph 142 and figure 13 for the 35 U.S.C. 112(f) limitation.

In independent claim 41, claim limitation “means for determining a code block size for the received information” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “for determining a code block size for the received information” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 41 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraph 142 and figure 13 for the 35 U.S.C. 112(f) limitation.

In independent claim 41, claim limitation “means for determining a power-of-two block size by identifying a largest power-of-two integer that is less than the code block size” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “for determining a power-of-two block size by identifying a largest power-of-two integer that is less than the code block size” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 41 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraph 142 and figure 13 for the 35 U.S.C. 112(f) limitation.

In independent claim 41, claim limitation “means for block encoding the received information to generate first block coded data according to the power-of-two block size” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “for block encoding the received information to generate first block coded data according to the power-of-two block size” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 41 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraph 48 and figure 13 for the 35 U.S.C. 112(f) limitation.

In independent claim 41, claim limitation “means for generating a repetition pattern” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “for generating a repetition pattern” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 41 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraph 142 and figure 13 for the 35 U.S.C. 112(f) limitation.

In independent claim 41, claim limitation “means for obtaining coded bits based on the repetition pattern” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “for obtaining coded bits based on the repetition pattern” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 41 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraph 142 and figure 13 for the 35 U.S.C. 112(f) limitation.

In independent claim 41, claim limitation “means for generating second block coded data by adding the coded bits to the first block coded data” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “for generating second block coded data by adding the coded bits to the first block coded data” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 41 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraph 142 and figure 13 for the 35 U.S.C. 112(f) limitation.

In independent claim 41, claim limitation “means for transmitting, from the first wireless communication device over a communication channel to a second wireless communication device, a signal based on the second block coded data” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “for transmitting, from the first wireless communication device over a communication channel to a second wireless communication device, a signal based on the second block coded data” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 41 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 


In independent claim 47, claim limitation “means for determining a difference between the code block size and the power- of-two block size” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “for determining a difference between the code block size and the power- of-two block size” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 47 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraph 142 and figure 13 for the 35 U.S.C. 112(f) limitation.

In independent claim 48, claim limitation “means for obtaining is configured to: obtain a quantity of coded bits based on the difference between the code block size and the power-of-two block size” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “for obtaining is configured to: obtain a quantity of coded bits based on the difference between the code block size and the power-of-two block size” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 48 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

structure and algorithm described in the specification paragraph 142 and figure 13 for the 35 U.S.C. 112(f) limitation.

Claim Objections
Claim 27 is objected to because of the following informalities: 
The limitations of dependent claim 27 are recited in parent independent claim 23. Claim 27 does not recite additional limitations. Claim 27 should be cancelled. Appropriate correction is required.

Claim 36 is objected to because of the following informalities: 
The limitations of dependent claim 36 are recited in parent independent claim 32. Claim 36 does not recite additional limitations. Claim 36 should be cancelled. Appropriate correction is required.

Claims 41-43, 45-49 are objected to because of the following informalities:
In line 6 of claim 41, “the code block size” should be corrected to -- the code block size;--.
Appropriate correction is required.
Any claim which is not specifically objected above is objected due to its dependency on an objected claim.

Claim 45 is objected to because of the following informalities: 
The limitations of dependent claim 45 are recited in parent independent claim 41. Claim 45 does not recite additional limitations. Claim 45 should be cancelled. Appropriate correction is required.

Claim 50 is objected to because of the following informalities:
In line 6 of claim 50, “the code block size” should be corrected to -- the code block size;--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20160182187 A1, “METHOD FOR TRANSMITTING DATA BY USING POLAR CODING IN WIRELESS ACCESS SYSTEM”).

As per claim 1, Kim teach a method of communication, comprising: receiving information to be encoded at a first wireless communication device (paragraph 11, a wireless access system, inputting data payload to a polar encoder; paragraph 66, a wireless access system, a UE (user equipment) transmits information); determining a code block size for the received information (paragraph 256, the code block size of the polar encoder of which coding rate is r=K/N is N and its payload size is K); determining a power-of-two block size that corresponds to a largest n<N; paragraph 260, encoding through a polar encoder of 2n size); determining a difference between the code block size and the power-of-two block size; selecting a rate matching for encoding the received information, wherein the selection is between repetition-based rate matching and puncture-based rate matching, and wherein the selection is based on the difference between the code block size and the power-of-two block size (paragraph 257, Rate Matching for Encoding Bits; paragraph 260, encoding through a polar encoder of 2n size and then generates encoding bit streams corresponding to the code block size N through repetition as much as N-2n bits (a difference between the code block size and the power-of-two block size); block encoding the received information using the selected rate matching (paragraph 258, polar encoder, a rate matching operation of repetition); and transmitting, from the first wireless communication device over a communication channel to a second wireless communication device, a signal based on the block encoded received information (paragraph 11, a wireless system, inputting the data payload to a polar encoder, transmitting code bits output from the polar encoder; paragraph 254, the transmitter and the receiver, channel; paragraph 259, the transmitter performs encoding through a polar encoder).

As per claim 5, Kim et al. teach that the selected rate matching is the puncture-based rate matching and the block encoding comprises: generating block coded data based on double the power-of-two block size; and puncturing bits of the generated block coded data (paragraph 256, the code block size of the polar encoder is N; paragraph 259, the transmitter performs encoding through a polar encoder of 2n+1 size and then performs puncturing as much as 2n+1-N bits, whereby encoding bit streams of a codeword size N are generated.)

As per claim 6, Kim et al. teach that the puncturing of bits of the generated block coded data comprises puncturing a quantity of bits equal to a difference between double the power-of-two block size and the code block size (paragraph 259, the transmitter performs encoding through a polar encoder of 2n+1 size and then performs puncturing as much as 2n+1-N bits, whereby encoding bit streams of a codeword size N are generated.)

As per claim 7, Kim et al. teach that the block encoding comprises Polar coding (paragraph 260, polar encoder, generates encoding bit streams corresponding to the code block size N.)


Claims 8, 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20160182187 A1, “METHOD FOR TRANSMITTING DATA BY USING POLAR CODING IN WIRELESS ACCESS SYSTEM”).

As per claim 8, Kim et al. teach a first wireless communication device comprising: a memory; and a processor coupled to the memory (paragraph 66, a wireless access system, a UE (user equipment) transmits information; paragraph 314, the UE includes a processor and a memory; fig. 23, UE, a processor coupled to a memory), the processor and the memory configured to: receive information to be encoded (paragraph 11, a wireless access system, inputting data payload to a polar encoder); determine a code block size for the received information (paragraph 256, the code block size of the polar encoder of which coding rate is r=K/N is N and its payload size is K); determine a power-of-two block size that corresponds to a largest power-of-two integer that is less than the code block size (paragraph 259, 2n<N; paragraph 260, encoding through a polar encoder of 2n size); determine a difference between the code block size and the power-of-two block size; select a rate matching for encoding the received information, wherein the selection is between repetition-based rate matching and puncture-n size and then generates encoding bit streams corresponding to the code block size N through repetition as much as N-2n bits (a difference between the code block size and the power-of-two block size); block encode the received information using the selected rate matching (paragraph 258, polar encoder, a rate matching operation of repetition); and transmit, from the first wireless communication device over a communication channel to a second wireless communication device, a signal based on the block encoded received information (paragraph 11, a wireless system, inputting the data payload to a polar encoder, transmitting code bits output from the polar encoder; paragraph 254, the transmitter and the receiver, channel; paragraph 259, the transmitter performs encoding through a polar encoder).

As per claim 12, Kim et al. teach that the selected rate matching is the puncture-based rate matching and the block encoding comprises: generation of block coded data based on double the power-of-two block size; and puncture of bits of the generated block coded data (paragraph 256, the code block size of the polar encoder is N; paragraph 259, the transmitter performs encoding through a polar encoder of 2n+1 size and then performs puncturing as much as 2n+1-N bits, whereby encoding bit streams of a codeword size N are generated.)

As per claim 13, Kim et al. teach that the puncture of bits of the generated block coded data comprises puncture of a quantity of bits equal to a difference between double the power-of-two block size and the code block size (paragraph 259, the transmitter performs encoding through a polar encoder of 2n+1 size and then performs puncturing as much as 2n+1-N bits, whereby encoding bit streams of a codeword size N are generated.)

As per claim 14, Kim et al. teach that the block encoding comprises Polar coding (paragraph 260, polar encoder, generates encoding bit streams corresponding to the code block size N.)



Claims 15, 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20160182187 A1, “METHOD FOR TRANSMITTING DATA BY USING POLAR CODING IN WIRELESS ACCESS SYSTEM”).

As per claim 15, Kim et al. teach a first wireless communication device, comprising: means for receiving information to be encoded (paragraph 11, a wireless access system, inputting data payload to a polar encoder; paragraph 66, a wireless access system, a UE (user equipment) transmits information); means for determining a code block size for the received information (paragraph 256, the code block size of the polar encoder of which coding rate is r=K/N is N and its payload size is K); means for determining a power-of-two block size that corresponds to a largest power-of- two integer that is less than the code block size (paragraph 259, 2n<N; paragraph 260, encoding through a polar encoder of 2n size); means for determining a difference between the code block size and the power-of-two block size; means for selecting a rate matching for encoding the received information, wherein the selection is between repetition-based rate matching and puncture-based rate matching, and wherein the selection is based on the difference between the code block size and the power-of-two block size (paragraph 257, Rate Matching for Encoding Bits; paragraph 260, encoding through a polar encoder of 2n size and then generates encoding bit streams corresponding to the code block size N through repetition as much as N-2n bits (a difference between the code block size and the power-of-two block size); means for block encoding the received information using the selected rate matching (paragraph 258, polar encoder, a rate matching operation of repetition); and means for 

As per claim 19, Kim et al. teach that the selected rate matching is the puncture-based rate matching and the block encoding comprises: generation of block coded data based on double the power-of-two block size; and puncture of bits of the generated block coded data (paragraph 256, the code block size of the polar encoder is N; paragraph 259, the transmitter performs encoding through a polar encoder of 2n+1 size and then performs puncturing as much as 2n+1-N bits, whereby encoding bit streams of a codeword size N are generated.)

As per claim 20, Kim et al. teach that a quantity of bits equal to a difference between double the power-of-two block size and the code block size is punctured in the generated block coded data (paragraph 259, the transmitter performs encoding through a polar encoder of 2n+1 size and then performs puncturing as much as 2n+1-N bits, whereby encoding bit streams of a codeword size N are generated.)


As per claim 21, Kim et al. teach that the block encoding comprises Polar coding (paragraph 260, polar encoder, generates encoding bit streams corresponding to the code block size N.)


Claims 23, 27, 28 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20160182187 A1, “METHOD FOR TRANSMITTING DATA BY USING POLAR CODING IN WIRELESS ACCESS SYSTEM”).

As per claim 23, Kim et al. teach a method of communication, comprising: receiving information to be encoded at a first wireless communication device (paragraph 11, a wireless access system, inputting data payload to a polar encoder; paragraph 66, a wireless access system, a UE (user equipment) transmits information); determining a code block size for the received information (paragraph 256, the code block size of the polar encoder of which coding rate is r=K/N is N and its payload size is K); determining a power-of-two block size by identifying a largest power-of-two integer that is less than the code block size (paragraph 259, 2n<N; paragraph 260, encoding through a polar encoder of 2n size); block encoding the received information to generate first block coded data according to the power-of-two block size; generating a repetition pattern; obtaining coded bits based on the repetition pattern; generating second block coded data by adding the coded bits to the first block coded data (paragraph 260, encoding through a polar encoder of 2n size and then generates encoding bit streams corresponding to the code block size N through repetition as much as N-2n bits (a difference between the code block size and the power-of-two block size); and transmitting, from the first wireless communication device over a communication channel to a second wireless communication device, a signal based on the second block coded data (paragraph 11, a wireless system, inputting the data payload to a polar encoder, transmitting code bits output from the polar encoder; paragraph 254, the transmitter and the receiver, channel; paragraph 259, the transmitter performs encoding through a polar encoder).

As per claim 27, Kim et al. teach that the block encoding generates the first block coded data with the power-of-two block size (paragraph 260, encoding through a polar encoder of 2n size).

As per claim 28, Kim et al. teach that the repetition pattern consists of a quantity of bits corresponding to the code block size (paragraph 260, encoding through a polar encoder of 2n size and then generates encoding bit streams corresponding to the code block size N through repetition as much as N-2n bits (a difference between the code block size and the power-of-two block size).

As per claim 31, Kim et al. teach that the block encoding comprises Polar coding (paragraph 260, polar encoder, generates encoding bit streams corresponding to the code block size N.)

Claims 32, 36, 37 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20160182187 A1, “METHOD FOR TRANSMITTING DATA BY USING POLAR CODING IN WIRELESS ACCESS SYSTEM”).

As per claim 32, Kim et al. teach a first wireless communication device, comprising: a memory; and a processor coupled to the memory (paragraph 66, a wireless access system, a UE (user equipment) transmits information; paragraph 314, the UE includes a processor and a memory; fig. 23, UE, a processor coupled to a memory), the processor and the memory configured to: receive information to be encoded (paragraph 11, a wireless access system, inputting data payload to a polar encoder); determine a code block size for the received information (paragraph 256, the code block size of the polar encoder of which coding rate is r=K/N is N and its payload size is K); determine a power-of-two block size by identifying a largest power-of-two n<N; paragraph 260, encoding through a polar encoder of 2n size); block encode the received information to generate first block coded data according to the power-of-two block size; generate a repetition pattern; obtain coded bits based on the repetition pattern; generate second block coded data by adding the coded bits to the first block coded data (paragraph 260, encoding through a polar encoder of 2n size and then generates encoding bit streams corresponding to the code block size N through repetition as much as N-2n bits (a difference between the code block size and the power-of-two block size); and transmit, from the first wireless communication device over a communication channel to a second wireless communication device, a signal based on the second block coded data (paragraph 11, a wireless system, inputting the data payload to a polar encoder, transmitting code bits output from the polar encoder; paragraph 254, the transmitter and the receiver, channel; paragraph 259, the transmitter performs encoding through a polar encoder).

As per claim 36, Kim et al. teach that the block encoding generates the first block coded data with the power-of-two block size (paragraph 260, encoding through a polar encoder of 2n size).

As per claim 37, Kim et al. teach that the repetition pattern consists of a quantity of bits corresponding to the code block size (paragraph 260, encoding through a polar encoder of 2n size and then generates encoding bit streams corresponding to the code block size N through repetition as much as N-2n bits (a difference between the code block size and the power-of-two block size).

As per claim 40, Kim et al. teach that the block encoding comprises Polar coding (paragraph 260, polar encoder, generates encoding bit streams corresponding to the code block size N.)

Claims 41, 45, 46 and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20160182187 A1, “METHOD FOR TRANSMITTING DATA BY USING POLAR CODING IN WIRELESS ACCESS SYSTEM”).

As per claim 41, Kim et al. teach a first wireless communication device, comprising: means for receiving information to be encoded (paragraph 11, a wireless access system, inputting data payload to a polar encoder; paragraph 66, a wireless access system, a UE (user equipment) transmits information); means for determining a code block size for the received information (paragraph 256, the code block size of the polar encoder of which coding rate is r=K/N is N and its payload size is K); means for determining a power-of-two block size by identifying a largest power-of-two integer that is less than the code block size (paragraph 259, 2n<N; paragraph 260, encoding through a polar encoder of 2n size); means for block encoding the received information to generate first block coded data according to the power-of-two block size; means for generating a repetition pattern; means for obtaining coded bits based on the repetition pattern; means for generating second block coded data by adding the coded bits to the first block coded data (paragraph 260, encoding through a polar encoder of 2n size and then generates encoding bit streams corresponding to the code block size N through repetition as much as N-2n bits (a difference between the code block size and the power-of-two block size); and means for transmitting, from the first wireless communication device over a communication channel to a second wireless communication device, a signal based on the second block coded data (paragraph 11, a wireless system, inputting the data payload to a polar encoder, 

As per claim 45, Kim et al. teach that the block encoding generates the first block coded data with the power-of-two block size (paragraph 260, encoding through a polar encoder of 2n size).

As per claim 46, Kim et al. teach that the repetition pattern consists of a quantity of bits corresponding to the code block size (paragraph 260, encoding through a polar encoder of 2n size and then generates encoding bit streams corresponding to the code block size N through repetition as much as N-2n bits (a difference between the code block size and the power-of-two block size).

As per claim 49, Kim et al. teach that the block encoding comprises Polar coding (paragraph 260, polar encoder, generates encoding bit streams corresponding to the code block size N.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160182187 A1, “METHOD FOR TRANSMITTING DATA BY USING POLAR CODING IN WIRELESS ACCESS SYSTEM”) in view of Redi et al. (US 20020071395 A1, “Mechanism for performing energy-based routing in wireless networks”)

As per claim 22, Kim et al. teach receive information to be encoded at a first wireless communication device (paragraph 11, a wireless access system, inputting data payload to a polar encoder; paragraph 66, a wireless access system, a UE (user equipment) transmits information); determine a code block size for the received information (paragraph 256, the code block size of the polar encoder of which coding rate is r=K/N is N and its payload size is K); determine a power-of-two block size that corresponds to a largest power-of-two integer that is less than the code block size (paragraph 259, 2n<N; paragraph 260, encoding through a polar encoder of 2n size); determine a difference between the code block size and the power-of-two block size; select a rate matching for encoding the received information, wherein the selection is between repetition-based rate matching and puncture-based rate matching, and wherein the selection is based on the difference between the code block size and the power-of-two block size (paragraph 257, Rate Matching for Encoding Bits; paragraph 260, encoding through a polar encoder of 2n size and then generates encoding bit streams corresponding to the code block size N through repetition as much as N-2n bits (a difference between the code block size and the power-of-two block size); block encode the received information using the selected rate matching (paragraph 258, polar encoder, a rate matching operation of repetition); and transmit, from the first wireless communication device over a communication channel to a second wireless communication device, a signal based on the block encoded received information 
However Kim et al. do not explicitly teach a non-transitory computer-readable medium storing computer-executable code.
Redi et al. in an analogous art teach a non-transitory computer-readable medium storing computer-executable code (paragraph 20, computer executable code stored on a computer readable medium).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim et al.’s Patent Application Publication with the teachings of Redi et al. by including additionally a non-transitory computer-readable medium storing computer-executable code.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to perform the method fast, automated and accurately.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160182187 A1, “METHOD FOR TRANSMITTING DATA BY USING POLAR CODING IN WIRELESS ACCESS SYSTEM”) as applied to claim 23 above, and further in view of Cui et al. (US 6625234 B1, “Efficient implementations of proposed turbo code interleavers for third generation code division multiple access”).

As per claim 24, Kim et al. substantially teach the claimed invention described in claim 23 (as rejected above).

Cui et al. in an analogous art teach generating a first repetition pattern; and generating a second repetition pattern based on a bit-reversal permutation of the first repetition pattern (col. 3, line 63-col. 4, line 11, row element (repetition pattern) generated, the row element can be further derived by reversing bits using a bit reverser).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim et al.’s Patent Application Publication with the teachings of Cui et al. by including additionally generating a first repetition pattern; and generating a second repetition pattern based on a bit-reversal permutation of the first repetition pattern.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide coded bits based on the repetition pattern.

As per claim 25, Kim et al. and Cui et al. teach the additional limitations.
Cui et al. teach that the coded bits are obtained from locations indicated by the second repetition pattern (col. 4, lines 1-11, bit reversal, input data, output data (second repetition pattern)).

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160182187 A1, “METHOD FOR TRANSMITTING DATA BY USING POLAR CODING IN WIRELESS ACCESS SYSTEM”) as applied to claim 32 above, and further in view of Cui et al. (US 6625234 B1, “Efficient implementations of proposed turbo code interleavers for third generation code division multiple access”).

As per claim 33, Kim et al. substantially teach the claimed invention described in claim 32 (as rejected above).
However Kim et al. do not explicitly teach generation of a first repetition pattern; and generation of a second repetition pattern based on a bit-reversal permutation of the first repetition pattern.
Cui et al. in an analogous art teach generation of a first repetition pattern; and generation of a second repetition pattern based on a bit-reversal permutation of the first repetition pattern (col. 3, line 63-col. 4, line 11, row element (repetition pattern) generated, the row element can be further derived by reversing bits using a bit reverser).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim et al.’s Patent Application Publication with the teachings of Cui et al. by including additionally generation of a first repetition pattern; and generation of a second repetition pattern based on a bit-reversal permutation of the first repetition pattern.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide coded bits based on the repetition pattern.

As per claim 34, Kim et al. and Cui et al. teach the additional limitations.
Cui et al. teach that the coded bits are obtained from locations indicated by the second repetition pattern (col. 4, lines 1-11, bit reversal, input data, output data (second repetition pattern)).

Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160182187 A1, “METHOD FOR TRANSMITTING DATA BY USING POLAR CODING IN  as applied to claim 41 above, and further in view of Cui et al. (US 6625234 B1, “Efficient implementations of proposed turbo code interleavers for third generation code division multiple access”).

As per claim 42, Kim et al. substantially teach the claimed invention described in claim 41 (as rejected above).
However Kim et al. do not explicitly teach generation of a first repetition pattern; and generation of a second repetition pattern based on a bit-reversal permutation of the first repetition pattern.
Cui et al. in an analogous art teach generation of a first repetition pattern; and generation of a second repetition pattern based on a bit-reversal permutation of the first repetition pattern (col. 3, line 63-col. 4, line 11, row element (repetition pattern) generated, the row element can be further derived by reversing bits using a bit reverser).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim et al.’s Patent Application Publication with the teachings of Cui et al. by including additionally generation of a first repetition pattern; and generation of a second repetition pattern based on a bit-reversal permutation of the first repetition pattern.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide coded bits based on the repetition pattern.

As per claim 43, Kim et al. and Cui et al. teach the additional limitations.
Cui et al. teach that the coded bits are obtained from locations indicated by the second repetition pattern (col. 4, lines 1-11, bit reversal, input data, output data (second repetition pattern)).

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160182187 A1, “METHOD FOR TRANSMITTING DATA BY USING POLAR CODING IN WIRELESS ACCESS SYSTEM”) in view of Redi et al. (US 20020071395 A1, “Mechanism for performing energy-based routing in wireless networks”).

As per claim 50, Kim et al. teach to receive information to be encoded at a first wireless communication device (paragraph 11, a wireless access system, inputting data payload to a polar encoder; paragraph 66, a wireless access system, a UE (user equipment) transmits information); determine a code block size for the received information (paragraph 256, the code block size of the polar encoder of which coding rate is r=K/N is N and its payload size is K); 
determine a power-of-two block size by identifying a largest power-of-two integer that is less than the code block size (paragraph 259, 2n<N; paragraph 260, encoding through a polar encoder of 2n size); block encode the received information to generate first block coded data according to the power-of-two block size; generate a repetition pattern; obtain coded bits based on the repetition pattern; generate second block coded data by adding the coded bits to the first block coded data (paragraph 260, encoding through a polar encoder of 2n size and then generates encoding bit streams corresponding to the code block size N through repetition as much as N-2n bits (a difference between the code block size and the power-of-two block size); and transmit, from the first wireless communication device over a communication channel to a second wireless communication device, a signal based on the second block coded data (paragraph 11, a wireless system, inputting the data payload to a polar encoder, transmitting code bits output from the polar encoder; paragraph 254, the transmitter and the receiver, channel; paragraph 259, the transmitter performs encoding through a polar encoder).

Redi et al. in an analogous art teach a non-transitory computer-readable medium storing computer-executable code (paragraph 20, computer executable code stored on a computer readable medium).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim et al.’s Patent Application Publication with the teachings of Redi et al. by including additionally a non-transitory computer-readable medium storing computer-executable code.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to perform the method fast, automated and accurately.

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 3, the prior arts of record do not teach calculating a fraction of the power-of-two block size; and comparing the difference with the fraction, wherein the selection of the rate matching is further based on the comparison.
Claim 4 is a dependent claim upon claim 3.

Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 11 is a dependent claim upon claim 10.

Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 17, the prior arts of record do not teach means for calculating a fraction of the power-of-two block size; and means for comparing the difference with the fraction, wherein the selection of the rate matching is further based on the comparison.
Claim 18 is a dependent claim upon claim 17.

Claims 29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 29, the prior arts of record do not teach determining a difference between the code block size and the power-of-two block size, wherein the generation of the repetition pattern comprises including, in the repetition pattern, a quantity of ones equal to the difference between the code block size and the power-of- two block size.
Claim 30 is a dependent claim upon claim 29.

Claims 38 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 39 is a dependent claim upon claim 38.

Claims 47 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 47, the prior arts of record do not teach means for determining a difference between the code block size and the power-of-two block size, wherein the generation of the repetition pattern comprises including, in the repetition pattern, a quantity of ones equal to the difference between the code block size and the power-of- two block size.
Claim 48 is a dependent claim upon claim 47.













Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822.  The examiner can normally be reached on Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111